                    Case 3:20-cv-00201-RNC Document 170 Filed 02/23/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________   of Connecticut
                                                                   of __________


                         SOULE, et al.                         )
                             Plaintiff                         )
                                v.                             )      Case No.     3:20-cv-00201
      CONN. ASSOCIATION OF SCHOOLS, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          the United States                                                                                            .


Date:          02/23/2021                                                                s/ Amanda K. Dallo
                                                                                          Attorney’s signature


                                                                                   Amanda K. Dallo (PHV11067)
                                                                                      Printed name and bar number
                                                                                 United States Department of Justice
                                                                                         Civil Rights Division
                                                                                   950 Pennsylvania Avenue, NW
                                                                                       Washington, DC 20530
                                                                                                Address

                                                                                     Amanda.Dallo@usdoj.gov
                                                                                            E-mail address

                                                                                           (202) 598-0161
                                                                                           Telephone number



                                                                                             FAX number
